Case 3:20-cv-00772-DJN Document 10 Filed 10/29/20 Page 1 of 1 PagelD# 176

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ERIC GILBERT,
Derivatively on Behalf of Altria Group, Inc.

Plaintiff,

Vv. Civil No. 3:20cev772 (DJN)
WILLIAM F. GIFFORD, JR., ef al.,

Defendants.

ORDER
(Staying Case)

This matter comes before the Court on the Parties’ Joint Motion to Stay (ECF No. 4),
moving the Court to stay this action until the resolution of the defendants’ motion to dismiss in
the related securities action, Klein et al. v. Altria Group, Inc., et al., No. 3:20cv75. Because the
parties are in agreement and the Court finds good cause, the Court hereby GRANTS the Motion
(ECF No. 4.) This case is hereby STAYED pending final resolution of the defendants’ motion to
dismiss in Klein. Within thirty (30) days of final resolution of the motion to dismiss in Klein, the
parties shall submit a proposed schedule to the Court regarding the filing of any amended
complaint, any responses thereto and the status of the Board’s inquiry into the allegations
contained in Plaintiff's demand. Nothing in this Order shall prejudice Defendants’ ability to

seek a further stay of this action or Plaintiff's ability to object to such a stay.

Let the Clerk file a copy of this Order electronically and notify all counsel of record.

Itis so ORDERED. :
/s/ ANA

David J. Novak %
United States District Judge
Richmond, Virginia
Dated: October 29, 2020

 
